Name: Commission Regulation (EEC) No 3920/89 of 20 December 1989 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3899/89 reducing for 1990 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 89 Official Journal of the European Communities No L 375/45 COMMISSION REGULATION (EEC) No 3920/89 of 20 December 1989 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3899/89 reducing for 1990 the levies on certain agricultural products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), and in particular Article 3 thereof, Article 1 All imports into the Community of products covered by CN codes 0207 10 59, 0207 23 19 , 0207 10 79, 0207 23 59 , 0207 39 53, 0207 43 11 , 0207 39 61 , 0207 43 23, ex 0207 39 65, ex 0207 43 31 , ex 0207 39 67, ex 0207 43 41 , 0207 39 71 , 0207 43 51 , 0207 39 75, 0207 43 61 , ex 0207 39 81 and ex 0207 43 71 and corres ­ ponding to the various order numbers in the Annex to Regulation (EEC) No 3899/89 shall be subject to the presentation of an import licence . Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (2), as last amended by Regulation (EEC) No 1249/89 (3), and in particular Article 22 thereof, Whereas Regulation (EEC) No 3899/89 introduces arrangements for reducing import levies on certain products in the pigmeat, eggs and poultry and cereals sectors ; whereas detailed rules for the application of that Regulation should be adopted as regards products in the poultrymeat sector with a view to administering the fixed amounts concerned ; whereas those detailed rules are either supplementary to or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as amended by Regulation (EEC) No 1903/89 (0 ; Article 2 The fixed amounts shall be staggered over the year as follows : for products coming under order number 51.0020 :  15 % in the period 1 January to 31 March 1990,  15 % in the period 1 April to 30 June 1990,  20% in the period 1 July to 30 September 1990,  50 % in the period 1 October to 31 December 1990 ; for products coming under order number 51.0030 :  10 % in the period 1 January to 31 March 1990,  10 % in the period 1 April to 30 June 1990,  20 % in the period 1 July to 30 September 1990 .  60 % in the period 1 October to 31 December 1990. Article 3 1 . In order to qualify under the import arrangements provided for in Regulation (EEC) No 3899/89 : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted must prove to the satisfaction of the competent authorities in the Member States that they have been active in the poultrymeat sector for at least the preceding 12 months ; Whereas, in order to ensure proper administration of the fixed amounts, a security should be required for applications for import licences and certain conditions be laid down as regards applicants themselves ; whereas the fixed amounts should be staggered over the year and the term of validity of licences should be specified ; whereas, however, licences must not be valid beyond 31 December 1990 in view of the period of application of Regulation (EEC) No 3899/89 ; OJ No L 38J, 3U. 1Z. 1*8*. o OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 128, 11 . 5. 1989, p. 29. 0 OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 184, 30 . 6. 1989, p. 22. No L 375/46 Official Journal of the European Communities 23. 12. 89 (b) licence applications must relate to not more than 50 % of the quantity available for the order number and the quarter in respect of which licence applications are lodged ; (c) section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indicated ; (d) section 20 of licence applications and licences shall show one of the following : Producto SPG (Reglamento (CEE) n ° 3899/89), GPO-varer (forordning (EÃF) nr. 3899/89), APS-Erzeugnis (Verordnung (EWG) Nr. 3899/89), Ã Ã Ã ¿Ã Ã Ã ½ SPG (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 3899/89), SGP-product (Regulation (EEC) No 3899/89), 4. Subject to a decision on acceptance of applications by the Commission, licences shall be issued on the 21st day of each quarter. 5. The Commission shall decide to what extent quantities may be awarded in respect of applications as referred to in Article 3. If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage reduction in quantities applied for. If this reduction results in a quantity of less than one tonne per application, the allocation shall be made by drawing lots. In cases where the quantity allocated proves to be less than that applied for, the importers concerned may cancel the intended imports within ten days of the actual day of issue of the licence, upon which the security referred to in Article 6 shall be refunded immediately. If the overall quantity for which applications have been submitted is less than the quantity available, the Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following quarter. Import licenses issued pursuant to this Regulation shall not be transferable. 6. Licences issued shall be valid throughout the Community. Produit SPG (rÃ ¨glement (CEE) n0 3899/89), Prodotto SPG (regolamento (CEE) n. 3899/89), APS-produkt (Verordening (EEG) nr. 3899/89), Produto SPG (Regulamento (CEE) n? 3899/89) ; (e) section 24 of licences shall show one of the following : ExacciÃ ³n reguladora reducida en un 50 %, NedsÃ ¦ttelse af importafgiften med 50 %, Verminderung der AbschÃ ¶pfung um 50 %, MÃ µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ KÃ ±Ã Ã ¬ 50 %, Levy reduced by 50 %, PrÃ ©lÃ ¨vement rÃ ©duit de 50 %, Article 5 Prelievo ridotto del 50 %, Heffing verminderd met 50 %, Direito nivelador reduzido de 50 %. Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 90 days from the date of actual issue. However, licences may not be valid after 31 December of the year of issue . Article 6 A security of ECU 15 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation , Regulation (EEC) No 3719/88 shall apply. However, by way of derogation from Article 8 (4) of that Regulation, the quantity released for free circulation may not exceed that indicated in sections 17 and 18 of import licences. The figure 0 shall be entered to that effect in section 19 of licences. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . Article 4 1 . Licence applications may only be lodged during the first 10 days of each quarter. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any other applications, in respect of the current quarter, concerning products corresponding to the same order number in the Member State in which his application is lodged or in other Member States ; where the same interested party submits applications relating to products with the same serial number, all applications from that person shall be inadmissible. 3. The Member States shall notify the Commission on the third working day following the end of the application submission period of applications lodged' for each of the products covered by the order numbers in question . Such notification shall comprise a list of applicants and quantities applied for under each order number as well as of the countries of origin . All notifi ­ cations, including notifications of nil applications, shall be made by telex or telecopy on the working day stipulated. 23 . 12. 89 Official Journal of the European Communities No L 375/47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission